Exhibit 10.8



THIRD AMENDMENT TO
FRANK’S INTERNATIONAL N.V.
EMPLOYEE STOCK PURCHASE PLAN
WHEREAS, FRANK’S INTERNATIONAL N.V. (the “Company”) has heretofore adopted the
FRANK’S INTERNATIONAL N.V. EMPLOYEE STOCK PURCHASE PLAN (the “Plan”), the First
Amendment to the Plan and the Second Amendment to the Plan; and
WHEREAS, the Company desires to amend the Plan in certain respects;
NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2016:
1.    Section 2.1 of the Plan shall be deleted, and the following shall be
substituted therefor:
Subject to the restrictions in Section 2.2 below, each Employee as of an
Offering Date who is customarily employed as a full time employee of the Company
or a Designated Subsidiary shall be eligible to participate in the Plan with
respect to options granted under the Plan as of such date. Part-time Employees
of the Company or a Designated Subsidiary shall be eligible to participate in
the Plan; provided, however, that if the Employee is customarily employed for 20
hours or less per week, or if the Employee’s customary employment is for no more
than five months in any calendar year, that part-time Employee will not be
eligible to participate. For purposes of this Section 2.1, whether an Employee
is “customarily” employed shall be determined by the Committee based on the
Company’s or Designated Subsidiary’s policies and procedures in effect from time
to time. Notwithstanding the foregoing, the Committee may from time to time
prior to an Offering Date elect to exclude employees of the Company and the
Designated Subsidiaries who would otherwise be eligible to participate pursuant
to the preceding provisions of this Section 2.1 with respect to the Option
Period beginning on such Offering Date (and any subsequent Option Periods as
determined by the Committee) so long as such exclusion is permitted under
Section 423 of the Code.
2.    As amended hereby, the Plan is specifically ratified and reaffirmed.
    












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Third Amendment has been executed by a duly authorized
officer of the Company, as of the date specified below and effective as set
forth herein.


FRANK’S INTERNATIONAL N.V.


By:     /s/Gary P. Luquette        
Name: Gary P. Luquette
Title: President and Chief Executive Officer
Dated: August 3, 2015






